Citation Nr: 0525208	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-04 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a neck disability 
with back pain and headaches.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
September 1969, including service in the Republic of Vietnam 
from May 1965 to May 1966 and from February to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, that denied the veteran's 
claims of entitlement to service connection for a neck 
disability with back pain and headaches and for PTSD.  The 
veteran perfected a timely appeal of this determination to 
the Board.

When this matter was initially before the Board in August 
2003, it was remanded in light of the veteran's request to 
testify at a hearing conducted before a member of the Board 
(now known as a Veterans Law Judge); that hearing was held in 
September 2004.  At the hearing, the veteran submitted 
pertinent evidence accompanied by a waiver of RO 
jurisdiction.  This evidence will be considered by the Board 
in the adjudication of this appeal.

The veteran's claim of service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

A chronic neck disability with back pain and headaches was 
not present in service or until many years thereafter and is 
not shown to be related to service or to an incident of 
service origin.  


CONCLUSION OF LAW

A neck disability with back pain and headaches was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
of entitlement to service connection for a neck disability 
with back pain and headaches, and that the requirements of 
the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran and his representative have been afforded a 
Statement of the Case (SOC) that provided notice of the law 
and regulations, as well as the reasons and bases for the 
RO's determination.  By way of this document, as well as the 
RO's September 2001 "VCAA" letter, which was issued prior 
to the December 2001 rating action, see Pelegrini, as well as 
its June and September 2004 "VCAA" letters, and through 
discussions at the September 2004 Board hearing, VA carefully 
advised him of the information and evidence necessary to 
substantiate his claim and the importance of doing so.  Id.  

In light of the foregoing, the Board concludes that the 
veteran was effectively furnished notice of the type of 
evidence that he needed to send to VA, the types of evidence 
VA would assist him in obtaining, as well as the need to 
submit any evidence that might substantiate his claim that 
was in his possession, see Pelegrini, ensuring the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. at 119.  In this regard, the Board notes that the 
veteran's submission of additional evidence at the September 
2004 Board hearing, which was accompanied by a waiver of RO 
consideration, shows that he affirmatively understood the 
need to do so.  Moreover, he has not asserted that he was 
prejudiced in any way by VA's development of this appeal.  
See Mayfield; Pelegrini.  

For these reasons, the notices contained in VA's 
communications with the veteran, whether they were via 
letters, the RO's rating decision, the SOC, or at the Board 
hearing, when cobbled together, see Mayfield, substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying the evidence 
to substantiate the claim and the relative duties of VA and 
the claimant to obtain evidence); Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement pertaining to "any evidence" in the 
claimant's possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
his or her claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records as well as pertinent post-service private and 
VA treatment records and reports.  In this case, to date, the 
veteran has not been afforded a formal VA examination.  Under 
the law, VA must afford the veteran such an examination, with 
an opinion as to the etiology of his claimed disorder, when 
obtaining such an opinion is "necessary" under 38 U.S.C.A. 
§ 5103A(d) when:  (1) there is competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the veteran suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period, (3) there is an indication the 
current disability or symptoms may be associated with 
service, and (4) there is not sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, there is no competent and credible medical 
evidence linking the veteran's claimed disorder to service, 
and no reasonable possibility that a VA examination would 
result in findings favorable to the veteran.  Accordingly, 
the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

In light of the foregoing, the Board finds that the veteran 
has been provided with adequate notice of the evidence needed 
to successfully prove his claim and that there is no 
prejudice to him by appellate consideration at this time, 
without a remand of the case to the RO for further 
development or to give his representative another opportunity 
to present additional evidence and/or argument because the 
essential fairness of the adjudication was maintained.  See 
Mayfield; see also Bernard v. Brown.  In this case, the 
record on appeal demonstrates the futility of any further 
evidentiary development, and that there is no possibility 
that additional assistance would further aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background and Analysis

In his statements and testimony, the veteran reports, in 
essence, that since service he has had a chronic neck 
disability with back pain and headaches due to trauma 
sustained on three separate occasions while on active duty.  
As such, he contends that service connection is warranted.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, for certain 
chronic diseases, including arthritis, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within a prescribed period following 
discharge from service; the presumptive period for arthritis 
is one year.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. 
§ 7104(a).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this regard, where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor some 
medical evidence over other medical evidence provided it 
offers an adequate basis for doing so.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Further, both the Federal Circuit and Court have 
specifically rejected the "treating physician rule."  White 
v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Instead, in offering guidance 
on the assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005); Guerrieri v. Brown, 
4 Vet. App. at 470-71.

The Board has reviewed the lay and medical evidence in 
detail; however, because this appeal turns on whether the 
veteran has a neck disability with back pain and headaches 
that is related to service, the Board will focus its 
discussion to the evidence that speaks to this question.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The service medical records show that the veteran was seen in 
May 1967 at the outpatient clinic at Kirk Army Hospital for 
complaints of back ache that had persisted for ten days.  The 
examiner indicated that the veteran had muscular back pain 
and that a physical examination revealed that straight leg 
raising was negative.  The examiner also reported that there 
was no spasm and that deep tendon reflexes were equal.  The 
impression was pain without findings, and the examiner 
recommended that the veteran take a pain reliever and use bed 
boards.

The Report of Medical History, dated in September 1969 and 
conducted for his discharge from active duty, shows that the 
veteran denied having swollen or painful joints, frequent or 
severe headaches, arthritis or rheumatism, a bone joint or 
other deformity, lameness or recurrent back pain.  Similarly, 
the Report of Medical Examination, dated that same day, 
reflects that a service physician determined that his head, 
neck, upper extremities, and spine were normal.

The post-service medical evidence shows that the veteran has 
been diagnosed as having several back and neck disabilities, 
including degenerative disc disease of the cervical spine; 
chronic pain syndrome; degenerative joint disease; spinal 
stenosis; mild C2-C3 neural foraminal narrowing; and severe 
facet hypertrophy at L4-L5.

In September 2004, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge.  During the 
proceeding, he pointed out that he was seen in 1967 for 
complaints of back pain that had persisted for ten days.  In 
addition, he reported that he also injured his back and/or 
neck on two other occasions, which occurred in 1964 and 1969.  
The veteran indicated that he sustained the 1964 injury 
during airborne training, and that he injured his back and 
neck in 1969 when he tripped and fell.  With regard to the 
1967 treatment, the veteran stated that he had hurt his low 
back, not his neck, and that the treatment involved taking 
muscle relaxers and being placed on light duty.  

At the hearing, the veteran further testified that he could 
not recall sustaining an injury within the first few years 
after service, but reported that he saw a Dr. Salko in 1973; 
he indicated that Dr. Salko's records of his care are 
unavailable.  He also stated that he sustained no trauma to 
his back from 1969 to 1973, when he presented to Dr. Salko, 
because he was attending school and working for IBM in a 
position that was not physically demanding.  The veteran 
added that he was seen in 1979 by Dr. [redacted], 
with whom he attended high school.

Among the evidence submitted at the hearing was a lay 
statement prepared by D.S., a friend of the veteran, who 
reported that after the veteran's 1973 divorce, the veteran 
told him that he had hurt his back and neck while in the 
military.  D.S. stated that he transported the veteran to Dr. 
Salko's office for treatment.  He added that the veteran 
subsequently obtained treatment from Dr. [redacted] for neck 
and back pain, but that he was unsure of the dates of Dr. 
[redacted]'s care.

The veteran also submitted a statement from Dr. [redacted], who 
confirmed that he had treated the veteran for back pain in 
the late 1970s.  He added that the veteran presented in 1979 
and reported sustaining a back injury two and one-half years 
earlier, and indicated that he had reinjured his back 
approximately four months later.  In addition, Dr. [redacted] 
stated that the veteran complained of having persistent pain 
while working, and that his examination disclosed paraspinal 
muscle spasm with decreased ranges of motion.  He further 
reported that X-rays were within normal limits and that he 
prescribed Indocin, an antiinflammatory drug, and gave the 
veteran an injection of cortisone to treat the condition.

In addition, the veteran provided a statement from Dr. Andres 
Roomet, who reported that he initially saw the veteran in 
September 2003 at the request of the Vermont Disability 
Determination Service and that he again saw him in August 
2004 because of the veteran's request for medical evidence in 
support of his claim of service connection for spinal 
injuries.  Dr. Roomet stressed that he had "no independent 
records" of the events but that the veteran reported to him 
that he initially told him in September 2003 that his back 
problems began in 1964 when he underwent airborne training 
while in the military.  He added that the veteran indicated 
that in jump school he injured both his back and neck, and 
was "washed out" of jump school because of that "issue" 
and had had pain ever since.

Dr. Roomet indicated that the veteran reported to him, in 
August 2004, for the first time, that there were additional 
service-related injures later in the 1960s; in this regard, 
he noted that the veteran stated that he thought the injuries 
occurred in 1967, when he sustained a fall in a service shop, 
and while in Vietnam, when he fell from a training tower.  
Dr. Roomet stated that the veteran reported that he received 
in-service treatment for following both incidents.

Dr. Roomet indicated that he cautioned the veteran that 
without independent and concurrent medical records, it was 
very difficult for him to establish a causal relationship.  
He indicated though, 

To the extent, however, that this is 
documented, the type of spine pain, both 
the chronic neck pain and the low back 
pain that he has might very well be 
service connected, and I urged [the 
veteran] to obtain the original records, 
look at a concurrent history and 
complaints, because the nature of the 
injuries he describes could well be a 
competent cause for his ongoing chronic 
difficulties.

Following a careful review of the record, in its role of fact 
finder, the Board concludes that the preponderance of the 
evidence is against the veteran's claim and therefore service 
connection for a neck disability with back pain and headaches 
must be denied.

In reaching this determination, the Board finds that the 
contemporaneous medical evidence, i.e., that contained in the 
service medical records, shows that the veteran was seen on 
one occasion during service for complaints of low back ache.  
There are no other indications of in-service trauma to either 
his back or neck, and indeed, not only were none found at 
separation, but the Report of Medical History at discharge 
reflects that the veteran affirmatively denied having swollen 
or painful joints, frequent or severe headaches, arthritis or 
rheumatism, a bone joint or other deformity, lameness or 
recurrent back pain.  Similarly, the Report of Medical 
Examination, dated that same day, shows that a service 
physician determined that his head, neck, upper extremities, 
and spine were normal.  Notably, although the veteran had two 
tours of duty in Vietnam, he has not reported that that any 
of his back or neck problems are related to trauma sustained 
during combat.

With regard to the post-service medical opinion evidence, and 
particularly the impression offered by Dr. Roomet, who 
clearly conditioned his assessment on the clinical findings 
and complaints noted in the "original and concurrent 
records," i.e., the service medical records, the Board 
points out that in Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), the Court, citing its decisions in Reonal v. Brown, 5 
Vet. App. 458 (1993) and Swann v. Brown, 5 Vet. App. 229 
(1993), recently reaffirmed that in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based on facts provided by the veteran that have been 
found to be inaccurate or because other facts present in the 
record contradict the facts provided by the veteran that 
formed the basis for the opinion.  Id. at 179; see also Pond 
v. West, 12 Vet. App. 341, 345 (1999) (a medical opinion 
based on a factual predicate that has been rejected by the 
Board has no probative value).  Here, as discussed above, the 
service medical records show that he was seen on only one 
occasion, for low back ache, as opposed to neck pathology, 
and at separation from service, not only were his neck and 
back found to be normal, but he himself reported that he had 
no ongoing neck or back problems.

Further, the statement from Dr. [redacted] reflects that the 
veteran initially treated the veteran for complaints of back 
pain in 1979, i.e., approximately a decade following his 
separation from service.  Moreover, Dr. [redacted] reported 
that the veteran presented complaining of sustaining a back 
injury two and one-half years earlier, and noted that he had 
reinjured his back approximately four months later.  As such, 
unlike Dr. Roomet, Dr. [redacted] was aware of the post-service 
history of the veteran's back problems, and his report 
constitutes medical evidence that undermines the veteran's 
contention that he has had chronic neck and low back 
pathology since service because it discloses that his 
condition is of post-service origin.  

Because the veteran reported to Dr. [redacted] a history of 
sustaining an injury in the mid-1970s to his low back, and 
then a subsequent injury four months later, and completely 
omitted to him any mention of in-service back trauma, and 
since his report to Dr. [redacted] was for the purpose of 
obtaining treatment, the Board finds that the credibility of 
his account to Dr. [redacted] is enhanced.  Conversely, because 
the veteran's account to Dr. Roomet of the in-service origin 
of his back and neck problems was made in connection with his 
attempt to obtain VA compensation benefits, as Dr. Roomet 
specifically noted in his August 2004 report, the Board 
concludes that the probative value of Dr. Roomet's impression 
is diminished.  

In addition, the Board observes that Dr. [redacted]'s report 
indicates that his clinical examination of the veteran 
revealed that he had paraspinal muscle spasm with decreased 
ranges of motion.  By contrast, there were no clinical sign 
of back or neck pathology during service.  Moreover, despite 
the current diagnoses of the veteran's back and neck 
conditions, Dr. [redacted] reported that the X-rays, which were 
performed a decade subsequent to his discharge, were within 
normal limits.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence clearly shows that the veteran 
did not sustain a chronic neck disability with back pain and 
headaches during service.  According, his claim of service 
connection for this condition must be denied.


ORDER

Service connection for a neck disability with back pain and 
headaches is denied.


REMAND

Also before the Board is the veteran's claim of service 
connection for PTSD.  After a careful review of the record, 
the Board unfortunately finds that the claim must be remanded 
for further development and adjudication.

The veteran, citing the Court's decisions in Pentecost v. 
Principi, 16 Vet. App. 124 (2002) and Suozzi v. Brown, 10 
Vet. App. 307 (1997), as well as 38 C.F.R. § 3.304(f), 
contends service connection for PTSD is warranted because he 
served in combat in Vietnam and has been diagnosed as having 
the disability.  He reports several stressors in support of 
this claim, including being subjected to mortar attacks and 
small arms fire, as well as witnessing the death of P.F.W., 
who he states was killed in a helicopter crash on June [redacted], 
1969; at the hearing, the veteran submitted, with a waiver of 
RO consideration, evidence confirming that P. W. died on that 
date while traveling on a helicopter as a consequence of 
hostile fire.

Alternatively, the veteran maintains that if service 
connection cannot be established based on the current record, 
that the claim be remanded so that the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) can attempt to 
corroborate his reported in-service stressful experiences, 
and so he can be afforded a formal VA psychiatric 
examination.

Here, the VA outpatient treatment records show that the 
veteran has been diagnosed as having PTSD; however, the 
examiners who offered those diagnoses did not indicate the 
stressors upon which they based their assessments.  
Accordingly, under the circumstances, the Board finds that 
further development is required before the Board can 
adjudicate this claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO must review the entire claims 
file, including the veteran's previous 
statements of stressors, those identified 
at his September 2004 Board hearing, and 
any additional information submitted by 
other individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  This 
summary and all associated documents 
should be sent to the USASCRUR, 7798 
Cissna Road, Springfield, VA 22150.  The 
USASCRUR should be requested to provide 
any information that might corroborate 
the veteran's alleged stressors.  If the 
RO is unable to corroborate a stressor, 
the RO must inform the veteran of the 
results of the requests for information 
about the stressors.

2.  After associating with the claims 
folder any pertinent outstanding records, 
and if and only if any stressors are 
verified, the RO should afford the 
veteran a VA psychiatric examination to 
determine whether he has PTSD.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  All necessary tests 
should be conducted, and the examiner 
must rule in or exclude a diagnosis of 
PTSD.  If the examiner diagnoses the 
veteran as having PTSD, the examiner 
should indicate the stressor(s) 
underlying that diagnosis.  The 
examination report should reflect that a 
review of the claims folder was 
conducted.  The examiner must set forth 
the complete rationale underlying any 
conclusions or opinions expressed, in a 
legible report.

3.  After completion of the foregoing, 
the RO should readjudicate the veteran's 
claim.  The veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


